DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 16 June 2020.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (The instant specification as filed recites: EP 106 20 92 on [Pg. 1: li. 30]; and EP 08 850 003.8 on [Pg. 2: li. 1], [Pg. 2: li. 17], and [Pg. 4: li. 20].)  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because it is over the allotted 150 words and is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The instant specification as filed recites "12x10-6/K" on [Pg. 3: li. 4], which appears to be a typographical error; recommend correcting this to read as "12x10-6/K.
Appropriate correction is required.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
With Regards to Claim 3:  Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
With Regards to Claims 4-11:  Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2001/0031336 A1) in view of Non-Patent Literature No. 1 ("Metal Tiles") (referred to herein as "NPL-2"), and further evidenced by Non-Patent Literature No. 2 ("The Engineering ToolBox") (referred to herein as "NPL-2") and Non-Patent Literature No. 4 ("Aramid Fiber Reinforcements") (referred to herein as "HEXCEL").
Regarding Claim 1:  Born discloses a composite backerboard (ref. #10) comprising a core (ref. #11), coatings of solidified cement-like mortar (ref. #12) having embedded therein a reinforcement layer (ref. #13) on both sides of the core, and a tile (ref. #5) disposed on one of the sides (figures 1, 2, [0036], and [0043]-[0044] of Born).  [0040] of Born).  It is also disclosed by Born that the reinforcement layer includes woven or nonwoven glass cloth or fiber, or aramid or polyester fabric or fiber ([0041] of Born).  Specifically, Born provides for an --arrangement with a plate or a block or whatever geometry of a component, which is stabilized with the help of fiber materials, characterized in that as an intermediate layer between the component and the fiber material a stone material is used--.
Born fails to disclose that the component is --made of concrete, cement-based mineral or steel--.
NPL-1 discloses tiles that are made from stainless steel 304 (Page 1 of NPL-1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the stainless steel tiles of NPL-1 as the component of the arrangement disclosed by Born in order to have --a component of steel--.  One of ordinary skill in the art would have been motivated to have incorporated the stainless steel tiles of NPL-1 as the component of the arrangement disclosed by Born, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since both NPL-1 and Born cover tiles for decoration, it would have been obvious to use the tiles of NPL-1 as the tile of Born.)
Born in view of NPL-1 fails to disclose that --a stone material is used with a temperature expansion coefficient which lies between the respective temperature expansion coefficient of the concrete or steel used in each case and the expansion coefficient of the respective fiber used in each case
However, it has been evidenced by other Non-Patent Literature references that the coefficient of thermal expansion (CTE) of a stone material (mortar) can be less than that of stainless steel 304, and that the CTE of aramid fiber is less than that of the stone material.  NPL-2 discloses the temperature expansion coefficient of stainless steel 304 to be 9.61x10-6 in/(in∙°F) (17.3x10-6 m/(m∙°C)) can be greater than that of mortar to range from 4.06x10-6 to 7.5x10-6 in/(in∙°F) (7.3x10-6 to 13.5x10-6 m/(m∙°C)) (see Table of NPL-2).  Furthermore, SOVETL discloses that aramid fiber has an axial thermal expansion coefficient of -2.4x10-6/°C ([Pg. 1: paragraph 3] of HEXCEL).  As evidenced by the teachings of NPL-2 and SOVETL the stone material of Born can have an expansion coefficient that is between that of the fiber and the component.
Regarding Claim 2:  Born in view of NPL-1 discloses that the stone material can be an artificial stone (mortar) ([0040] of Born).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature No. 3 ("Sakrete - M.S.D.S.") - which discloses a mortar that comprises at least quartz and limestone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781